 

  

Case 20-10343-LSS Doc 3863 Filed 05/13/21 Pale LO

Dear Judge,

I'm 70 years old. But | remember that day that devastated and destroyed my LIFE, like it was
YESTERDAY. After a life time IN Scouting; working diligently and for month's on end for each
and EVERY ‘Merit Badge’; | was on my way to that coveted EAGLE AWARD that year. That's when
my scout Master propositioned me. | refused and walked away. But later that night while he

was SUPPOSED to be WITH the troop on an expeditio FAR away from me out in the woods) he

 
 
   

process. An injury that remained with me and seriously affected my physical health and ability
to provide for my family the remainder of my life. But the hell of what followed in the emotional,
mental and psychological inabilites was a thousand times worse. THOSE injuries GREATLY
negatively effected EVERY aspect of my LIFE. Starting with LEAVING scouting and LOOSING
EVERYTHING that I'd BEEN working for; including my EAGLE AWARD. In my day THAT Eagle
Award on my resume (or ANYONE'S resume) WAS the KEY to a VERY successful future. It
would have opened many doors that remained FOREVER closed to me. But because this man
made SERIOUS threats against my life if | EVER told, | HAD to leave scouting for my own safety.
But what followed was hell, I've included ONE of the letter's to my lawyer. | don't want to rehash
this. You may request the more detailed letters from My lawyer. My lawyer HAS the other letters
explaining in more detail the abuse and it's effects on NOT only my LIFE but that of my family
members as well. This or ANY ORGANIZATION, who has knowingly ALLOWED such horrific
abuses that permanently devastated the LIVES of SO many YOUNG people and their families,
who trusted them; MUST be permanently closed down and BANNED from EVER working with
young people EVER again. And they MUST NEVER be allowed to ‘resurrect ‘under ANY OTHER
NAME!!! Because by their DESPICABLE proposal 's they are showing and exhibiting
ABSOLUTELY NO REMORSE or regard for their victims. They MUST be permanently SHUT

downl!!

Sincerely,

ollowing is one of the last letters we sent to our lawyer: aq es

nn

 

3s QO2/

1236 WY 1 Ay sage

 
Case 20-10343-LSS Doc 3863 Filed 05/13/21 Page2of3

Dear Andrew,

Thank you again for all your efforts on our behalf. We agree with you this is definitely NOT
compensation for over 50 year's of mental and emotional trauma from the abuse. As well as the
psychological turmoil; accompanied ALWAYS by the physical pain and disability 's suffered
throughout my life time these past 55 years. Couple that with ALL the lost income resulting
from these injuries and disabilities; AS WELL AS the LOSS of my Eagle Scout Award, | WOULD
HAVE RECEIVED THAT YEAR; and that | diligently worked for my ENTIRE child hood as well as
TEEN years too ACHIEVE! That EAGLE Award WOULD have opened MANY doors that were
closed to me; the remainder of MY entire LIFE; resulting in innumerable disadvantage's in my
ability to provide adequately for my 8 children's education and the deprivation 's THEY'VE
suffered for THEIR entire lives.

So in my opinion it's DEFINITELY “No”, to such a despicable proposal.

Sincerely,
Case 20-10343-LSS Doc 3863 Filed 05/13/21 Page 3of3

 

Aw

BSA B

IA

7020 14610 0000 6971 5944

whine Lawrt delber dibverlicrr

Caze

Bay prarket SLicot

bt Flow
Wbminglon RE

Eo stares

/TE0/

NR Re RAN hee ee tee

|

19801

|

$7.00

R2304H109636-12
